Davis, P. J.
(dissenting):
I feel obliged to dissent from the conclusion of my. brethren. The case is not, in my opinion, distinguishable from that of Dannat v. The Mayor. The board of excise is a body of officers created by statute charged with certain public duties over which the defendants, as a corporation, have no such control or authority as charges them with liability for the conduct of that board.
The city is to pay salaries of certain subordinates or officers of the board, but to pay them only out of a specified fund and upon specified vouchers. There is no liability upon the city without the required voucher, and the city is not responsible for any neglect or misconduct on the part of the board of excise in refusing to give the voucher. The case of Bancker v. The Mayor is not, in my opinion, at all analogous to this. In that case the special commissioners to construct the Harlem court-house were agents or servants of the city or county acting for its benefit, and not an independent body of public officers discharging official functions created and imposed by statute, and in respect of such functions independent of the city. Their improper act in refusing a certificate for work might well be regarded as the act of the city by its servants or agents, but it is *457not consistent with well established principles and distinctions to so regard the action in this case of the board of excise.
I think the court at circuit was right in its ruling and should be affirmed.
Judgment reversed, new trial ordered, costs to abide event.